709 F.2d 1231
32 Empl. Prac. Dec. P 33,704
Gwendolyn Ann ALLEN, Appellant,v.JEFFERSON COUNTY HEALTH DEPARTMENT, Joe T. Henslee, in hisofficial capacity as County Judge of Jefferson County;Thomas E. Townsend, as acting Director of Jefferson CountyHealth Department, in his individual and official capacity;Jess P. Walt;  Dorothy M. Alford;  C.E. Hyman;  Wendell D.Lee;  John G. Lile;  Maurice Owen and Jerry H. Cole, asmembers of the Jefferson County Board of Health in theirindividual and official capacities, Appellees.
No. 82-2176.
United States Court of Appeals,Eighth Circuit.
Submitted June 14, 1983.Decided June 30, 1983.

Appeal from the United States District Court for the Eastern District of Arkansas;  Oren Harris, Senior District Judge.
Eugene Hunt, P.A., Pine Bluff, Ark., for appellant.
Spencer F. Robinson, Pine Bluff, Ark., for appellees.
Before ROSS and McMILLIAN, Circuit Judges, and COLLINSON,* District Judge.
PER CURIAM.


1
Gwendolyn Ann Allen instituted this action against the Jefferson County Health Department, and various other named defendants, alleging racial discrimination in her employment as a nurses aide.  Allen alleges discrimination in a number of areas, including discharge, harassment, job assignments, and terms and conditions of employment.


2
The district court, the Honorable Oren E. Harris, dismissed Allen's complaint when it found that she failed to prove, by a preponderance of the evidence, that she had been discriminated against because of her race.


3
We have carefully studied the record, including the district court's opinion, the briefs, and the arguments of the parties to this action.  We find no merit to appellant's arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of Judge Harris' opinion.



*
 The Honorable William R. Collinson, Senior United States District Judge for the Eastern and Western Districts of Missouri, sitting by designation